           Case 1:19-cv-01006-DLF Document 1-1 Filed 04/10/19 Page 1 of 5




1630 Connecticut Ave. NW, 7th floor :: Washington, DC 20009
Ph (202) 601-7457



                                                                      December 5, 2018


    Food and Drug Administration
    Division of Freedom of Information
    Office of the Executive Secretariat, OC
    5630 Fishers Lane, Room 1035
    Rockville, MD 20857

    Dear FOIA Officer,

    This is a request under the Freedom of Information Act. BuzzFeed News hereby
    requests that you provide us copies of the records identified and described below –
    or of records containing the information identified and described below:

    This request is for records, in electronic format, related to the following two
    clinical trials:
        1. A Study of the Onset and Offset of Antiplatelet Effects Comparing
           Ticagrelor, Clopidogrel, and Placebo With Aspirin (also known as
           ONSET/OFFSET; registered on ClinicalTrials.gov as NCT00528411; and
           submitted in support of NDA 022433, seeking approval of ticagrelor
           (brand name Brilinta))
        2. Response to Ticagrelor in Clopidogrel Nonresponders and Responders
           and Effect of Switching Therapies (also known as RESPOND; registered
           on ClinicalTrials.gov as NCT00642811; and submitted in support of NDA
           022433, seeking approval of ticagrelor (brand name Brilinta))

    For both trials, please provide:
       1. All platelet data, including, but not limited to, all platelet
          measurements, study site name and location, name of investigator,
          relevant dates, participant identification number, and designation of
          the treatment arm to which the participant was assigned.
       2. Documents related to the basic regulatory requirements for conducting
          the trial, including, but not limited to, Form FDA 1572 and related
          investigator agreements, investigator CV or statement of qualifications,
          IRB approval documents, IRB correspondence, financial disclosure
          documents, informed consent documents, laboratory certifications or
          related documents demonstrating whether each site is certified and/or
          has the equipment required to perform the analyses specified in the


                                                                                   Exhibit A
     Case 1:19-cv-01006-DLF Document 1-1 Filed 04/10/19 Page 2 of 5



       protocol, test article accountability forms, and investigator final
       reports. This also includes any updates or changes to such forms during
       or after the trial.

Format: we prefer to receive records in the following formats, listed in order of
preference:
       (1)       an electronic data format such as a spreadsheet, delimited data set,
                 database file, or similar;
       (2)       other non-proprietary electronic format;
       (3)       word processing file, text-based PDF, or similar;
       (4)       paper copies.
Please also provide any and all documentation related to such electronic records,
including but not limited to data dictionaries, database documentation, record
layouts, code sheets, data entry instructions, and similar printed or electronic
documentation materials.

Please respond within 20 working days, as the Act provides, or notify me if
“unusual” or “exceptional” circumstances apply (as the Act uses those terms).


Scope and breadth of request

Please interpret the scope of this request broadly. The department is instructed to
interpret the scope of this request in the most liberal manner possible short of an
interpretation that would lead to a conclusion that the request does not reasonably
describe the records sought.


Exemptions and segregability

Under the FOIA Improvement Act of 2016, agencies must adopt a presumption of
disclosure, withholding information “only if . . . disclosure would harm an interest
protected by an exemption” or “disclosure is prohibited by law.”

The FOIA Improvement Act of 2016 also amended the FOIA as follows (5 USC
552(a)(8)):

(A) An agency shall—
(i) withhold information under this section only if—
(I) the agency reasonably foresees that disclosure would harm an interest protected
by an exemption described in subsection (b); or
(II) disclosure is prohibited by law; and
(ii) (I) consider whether partial disclosure of information is possible whenever the
agency determines that a full disclosure of a requested record is not possible; and
(II) take reasonable steps necessary to segregate and release nonexempt
information. . .
     Case 1:19-cv-01006-DLF Document 1-1 Filed 04/10/19 Page 3 of 5




If it is your position that any portion of the requested records is exempt from
disclosure, I request that you provide an index of those documents as required
under Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), cert. denied, 415 U.S. 977
(1974). As you are aware, a Vaughn index must describe each document claimed as
exempt with sufficient specificity “to permit a reasoned judgment as to whether the
material is actually exempt under FOIA.”

Moreover, the Vaughn index “must describe each document or portion thereof
withheld, and for each withholding it must discuss the consequences of disclosing
the sought-after information.” Further, “the withholding agency must supply ‘a
relatively detailed justification, specifically identifying the reasons why a particular
exemption is relevant and correlating those claims with the particular part of a
withheld document to which they apply.’”

In the event some portions of the requested records are properly exempt from
disclosure, please disclose any reasonably segregable non-exempt portions of the
requested records. If it is your position that a document contains non-exempt
segments, but that those non-exempt segments are so dispersed throughout the
document as to make segregation impossible, please state what portion of the
document is non-exempt, and how the material is dispersed throughout the
document. Claims of non-segregability must be made with the same degree of detail
as required for claims of exemptions in a Vaughn index. If a request is denied in
whole, please state specifically that it is not reasonable to segregate portions of the
record for release.

Further, “the withholding agency must supply ‘a relatively detailed justification,
specifically identifying the reasons why a particular exemption is relevant and
correlating those claims with the particular part of a withheld document to which
they apply.’”

In addition, I ask that your agency exercise its discretion to release records which
may be technically exempt, but where withholding serves no important public
interest.


Request for fee reduction and fee waiver as a representative of the news
media

If there are any search, review, or duplication fees greater than $25, inform me
before you fill the request. But first please consider BuzzFeed News’ requests for fee
reduction and fee waiver:

BuzzFeed was founded as a social news and entertainment media company, but its
mission broadened in 2012 to include traditional news reporting. BuzzFeed now
employs about 190 reporters and editors in bureaus around the U.S. and the world.
     Case 1:19-cv-01006-DLF Document 1-1 Filed 04/10/19 Page 4 of 5



Reporters in the Washington, D.C., bureau report on Congress, the White House and
the U.S. Supreme Court. BuzzFeed News has departments dedicated to longform
journalism and investigative reporting.

This request is being made in connection with BuzzFeed’s newsgathering functions
and not for any other commercial purpose. BuzzFeed intends to produce one or
more original investigative reports based on analysis of the requested information.

In addition, BuzzFeed News requests a waiver of all duplication fees for this request
as permitted under the Act. Disclosure of the requested information to BuzzFeed
News is likely to contribute significantly to public understanding of the operations
or activities of the government by illuminating the evaluation of an important and
widely used drug.

In reference to our request I am providing the following information addressing the
six factors listed in the Department of Justice’s FOIA Guide (March 2007): Fees and
Fee Waivers, as found online at
www.usdoj.gov/oip/foia_guide07/fees_feewaivers.pdf.

1) The subject matter of the requested records concerns the “operations or activities
of the government,” specifically of the FDA.

2) Release of the requested information “is likely to contribute” to the
understanding of your agency by the public. Our research will be advanced by the
release of the requested information. Prior to any action on this FOIA request, this
information is not freely available to the public.

3) and 4) The disclosure under our FOIA request will “contribute to the
understanding of the public at large” and “contribute ‘significantly’ to public
understanding of government operations or activities.” Using the information
produced through this FOIA request and other sources, we intend to produce one or
more original investigative reports that explain the actions and operations of
government to the general public. Our reports will be posted on our website,
www.buzzfeednews.com, and will be read by hundreds of thousands of people
worldwide.

5) and 6) The disclosures we request under the Freedom of Information Act
primarily serve the public interest and not any commercial interest. As stated above,
the requested information will be used only in connection with BuzzFeed’s
newsgathering functions.


Production on a rolling basis

If a portion of the responsive records become available before the entire request is
complete, I respectfully request that your agency provide records on a rolling basis.
     Case 1:19-cv-01006-DLF Document 1-1 Filed 04/10/19 Page 5 of 5




Please feel free to contact me about any aspect of this request. In principle,
BuzzFeed News is willing to consider ways in which the request might reasonably
be narrowed.

Thank you for your attention to this request.

Sincerely,
Chris Hamby
Reporter | BuzzFeed News
1630 Connecticut Avenue NW, 7th Floor
Washington, DC 20009
(646) 823-0471
chris.hamby@buzzfeed.com
